                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

UNITED STATES OF AMERICA

VS.                                                  CRIMINAL CASE NO. 3:17cr72CWR-FKB

JOSHUA MICHAEL GARCIA and
JAMISON LAYNE TOWNSEND


          ORDER GRANTING MOTION TO WITHDRAW MOTION TO STAY

       This matter came before the Court on the Motion to Withdraw Motion to Stay Proceedings

filed by Defendant Jamison Layne Townsend [Doc. #89]. The Court having been advised that

the matters at issue in the Motion to Stay Proceedings have been resolved by counsel, the Motion

to Withdraw will be granted, and the Motion to Stay [Doc. #86] will be found as moot. The Court

commends counsel for their efforts in resolving the issues related to the Motion to Stay.

       IT IS, THEREFORE, ORDERED that the Motion to Stay Proceedings filed by Defendant

Jamison Layne Townsend [Doc. #86] is hereby FOUND AS MOOT.

       IT IS FURTHE ORDERED that Townsend’s Motion to Withdraw Motion to Stay

Proceedings [Doc. #89] is hereby GRANTED.

       It is so ordered, this the 12th day of April, 2019.



                                                      s/ Carlton W. Reeves
                                                      UNITED STATES DISTRICT JUDGE




                                                 1
